

116 HR 6721 IH: COVID–19 Hate Crimes Act
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6721IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Ms. Meng (for herself, Mr. Ted Lieu of California, Mr. Lowenthal, Mrs. Watson Coleman, Mr. Kennedy, Mr. Pascrell, Ms. Lee of California, Mrs. Hayes, Mr. Engel, Ms. Velázquez, Mr. Espaillat, Mr. Blumenauer, Ms. Ocasio-Cortez, Mr. Lynch, Mrs. Napolitano, Ms. Eshoo, Mr. Kilmer, Mr. Suozzi, Ms. Jackson Lee, and Mr. Cisneros) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo facilitate the expedited review of COVID–19 hate crimes, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Hate Crimes Act. 2.Review of COVID–19 hate crimes(a)In generalNot later than 14 days after the date of the enactment of this Act, the Attorney General shall designate an officer or employee of the Department of Justice whose sole responsibility during the applicable period shall be to facilitate the expedited review of COVID–19 hate crimes and reports of any such crime to Federal, State, or local law enforcement agencies.(b)ReportOn the date that is 30 days after the designation under subsection (a), and every 30 days thereafter, the officer or employee shall submit to Congress a report on the status of each case reviewed under subsection (a), including—(1)any resources provided to complainants; (2)any actions taken to further the investigation of the incidents; and (3)data disaggregated by race, ethnicity, socioeconomic background, of the victim and location of occurrence.(c)DefinitionsIn this section:(1)The term applicable period means the period beginning on the date on which the officer or employee is designated under subsection (a), and ending on the date that is one year after the date on which the emergency period described in subparagraph (B) of section 1135(g)(1) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)) ends, except that the Attorney General may extend such period as appropriate.(2)The term COVID–19 hate crime means a crime of violence (as such term is defined under title 18, United States Code) that is motivated by—(A)the actual or perceived race, color, religion, national origin, sexual orientation, gender, gender identity, or disability of any person; and (B)the actual or perceived relationship to the spread of COVID–19 of any person because of the characteristic described in subparagraph (A).